Exhibit 10.39

BGC HOLDINGS, L.P.

SECOND AMENDMENT

TO

AGREEMENT OF LIMITED PARTNERSHIP

This Second Amendment (“Second Amendment”) to the Agreement of Limited
Partnership of BGC Holdings, L.P., amended and restated as of March 31, 2008,
and as further amended March 1, 2009 (the “First Amendment”) (as amended, the
“Agreement”), is effective as of the 3rd day of August, 2009.

WITNESSETH:

WHEREAS, the General Partner and the Exchangeable Limited Partners wish to make
certain modifications to the First Amendment in connection with the creation of
a new class of Units in the partnership;

WHEREAS, this Second Amendment has been approved by each of the General Partner
and the Exchangeable Limited Partners (by the affirmative vote of a Majority in
Interest); and

WHEREAS, this Second Amendment amends and restates the First Amendment in its
entirety.

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Second Amendment:

Section 1. Creation and Description of Restricted Partnership Units

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Section 4.02 thereof, there is hereby created a new
class of Units in the Partnership designated as Restricted Partnership Units.
Restricted Partnership Units shall be considered Working Partner Units.

A. The following definitions are hereby added to Section 1.01:

“‘Minimum Distribution Amount’ shall have the meaning set forth in Section
6.03.”

“‘Restricted Partnership Unit’ means any Unit designated as a Restricted
Partnership Unit (“RPU”) in accordance with this Agreement.”

“‘Restricted Partnership Unit Post-Termination Amount’ has the meaning set forth
in Section 4.03(d)(iv).”

“‘Restricted Partnership Unit Post-Termination Payment’ has the meaning set
forth in Section 12.02(l)(i).”

B. The definition of “Working Partner Unit” under Section 1.01 is hereby amended
and restated as follows:

“‘Working Partner Unit’ means any Unit (including High Distribution Units, High
Distribution II Units, High Distribution III Units, High Distribution IV Units,
Grant Units, Matching Grant Units or Restricted Partnership Units) designated as
a Working Partner Unit in accordance with the terms of this Agreement.”

C. The first two sentences of Section 4.02 of the Agreement are hereby amended
and restated as follows:

“SECTION 4.02. Interests. (a) Generally. (i) Types of Interests. Interests in
the Partnership shall be divided into: (A) a General Partnership Interest, and
(B) Limited Partnership Interests (including for the avoidance of doubt, the
Regular Limited Partnership Interests, the Exchangeable Limited Partnership
Interests, the Special Voting Limited Partnership Interest, the Founding Partner
Interests, the REU Interests and the Working Partner Interests (which shall not
constitute separate classes or groups of partnership interests within the
meaning of the Act, provided that, Restricted Partnership Units shall be a
separate class of Working Partner Interests and shall constitute a separate
class or group of partnership interests within the meaning of Section 12(g) of
the Securities Exchange Act of 1934.).”



--------------------------------------------------------------------------------

D. The second sentence of Section 4.02(f) of the Agreement is hereby amended and
restated as follows:

“The Working Partner Interests shall be sub-divided into six classes: (A) Grant
Units, (B) Matching Grant Units, (C) High Distribution Units, (D) High
Distribution II Units, (E) High Distribution III Units, (F) High Distribution IV
Units, and (G) Restricted

Partnership Units.”

E. Subsection (h), which states “No Additional Classes of Interests. There shall
be no additional classes of partnership interests in the Partnership” is hereby
deleted from Section 4.02.

F. Subsection (d)(iv) is hereby added to Section 4.03 as follows:

“(d)(iv) Each grant of an Restricted Partnership Unit shall set forth an amount
(the “Restricted Partnership Unit Post-Termination Amount”), potentially payable
to the holder of such Restricted Partnership Unit following the redemption of
such Restricted Partnership Unit in accordance with Section 12.03(b), as well as
a vesting schedule setting forth the portion of the Restricted Partnership Unit
Post-Termination Amount that shall become payable in such circumstances and the
terms and conditions of such vesting; provided that if a vesting schedule is not
set forth in the documentation relating to such grant or is not otherwise
specified in writing, the Restricted Partnership Unit Post-Termination Amount
shall vest annually over three (3) years on a pro rata basis.”

G. In addition, the last clause of Section 4.03(e)(i) is hereby replaced with
the following:

“provided that if no vesting schedule is set forth in the documentation relating
to such grant or is otherwise specified in writing, the REU Post-Termination
Amount shall vest annually over three (3) years on a pro rata basis.”

H. Subsection (v) is hereby added to Section 12.01(a) of the Agreement as
follows:

“(v) Restricted Partnership Units. Restricted Partnership Units shall represent
a separate class of Working Partner Interests in the Partnership.”

Section 2. Voting Rights of Restricted Partnership Units

Subsection (c) to Section 13.01 is hereby added as follows:

“(c) Notwithstanding this Section 13.01 or any other provision in this
Agreement, the Restricted Partnership Units shall have no voting rights except
as required by the Act.”

Section 3. Post-Termination Payment; Minimum Distributions In Respect of
Restricted Partnership Units

A. The first clause of the first sentence of Section 12.02(a)(ii)(A) is hereby
amended and restated as follows:

“Except as otherwise agreed to by each of the General Partner and the applicable
Working Partner or as otherwise expressly provided herein, and except with
respect to Restricted Partnership Units, upon any Termination or Bankruptcy of a
Working Partner (or the Termination or Bankruptcy of the beneficial owner of the
stock or other ownership interest of any such Working Partner that is a
corporation or other entity), (1) the portion of the Working Partner Interest
held by such Partner that shall have become exchangeable pursuant to
Section 8.01(b)(iv), if any, shall automatically be Exchanged with BGC Partners
for BGC Partners Class A Common Stock on the terms set forth in Sections
8.01(f), 8.01(g) and 8.01(h);”

 

2



--------------------------------------------------------------------------------

B. The first clause of the first sentence of Section 12.02(b)(iii) is hereby
amended and restated as follows:

“(iii) The “Base Amount” means: (1) with respect to any Founding Partner Unit
received pursuant to the Cantor Redemption or any REU Interest or Restricted
Partnership Unit, an amount equal to zero (0); and (2) with respect to all of
the Working Partner Interest (other than Restricted Partnership Units) held by a
Terminated or Bankrupt Working Partner on the date such Working Partner becomes
a Terminated or Bankrupt Working Partner, an amount equal to the smallest of:”

C. The following Section 12.02(l) is hereby added to the Agreement:

“12.02(l) Post-Termination Payments for Restricted Partnership Units

(i) Subject to Sections 12.02(l)(ii) and 12.02(l)(vi), following the Termination
of a holder of Restricted Partnership Units, the Partnership shall redeem the
Restricted Partnership Units, and in exchange therefor, shall deliver to such
holder (or his, her or its Personal Representative in the event of the death of
such holder) an amount of cash equal to the portion, if any, of the Restricted
Partnership Unit Post-Termination Amount associated with such Restricted
Partnership Units that has vested in accordance with the vesting schedule set
forth in the grant of such Restricted Partnership Units; provided, however,
that, in lieu of such cash payment for an Restricted Partnership Unit or
Restricted Partnership Units, the Partnership may cause such Restricted
Partnership Unit or Restricted Partnership Units held by such Partner to become
exchangeable pursuant to Section 8.01(b)(iv) and to automatically be Exchanged
with BGC Partners for BGC Partners Class A Common Stock on the terms set forth
in Sections 8.01(f), 8.01(g) and 8.01(h); provided that the General Partner
shall determine the Exchange Effective Date (which date shall be on the date of
such Termination or Bankruptcy or as promptly as practicable thereafter and
which may be later than the Calculation Date), it being understood that the
aggregate value of the shares of BGC Partners Class A Common Stock may be more
or less than the vested Restricted Partnership Unit Post-Termination Amount of
such Restricted Partnership Units. The total amount of cash and/or shares
payable pursuant to this Section 12.02(l)(i) is referred to herein as the
“Restricted Partnership Unit Post-Termination Payment.” A Terminated Restricted
Partnership Unit holder’s eligibility to receive the Restricted Partnership Unit
Post-Termination Payment shall be subject to the vesting schedule set forth in
the award of such Restricted Partnership Units. The obligation to make any
Restricted Partnership Unit Post-Termination Payment shall be cancelled and no
such payment shall be made in the event the Partnership is dissolved without
reconstitution prior to the date such holder of Restricted Partnership Units
becomes a Terminated Restricted Partnership Partner.

(ii) Notwithstanding the foregoing, the payment of a Restricted Partnership Unit
Post-Termination Payment shall be paid in four (4) equal installments on each of
the first, second, third and fourth anniversaries of the Payment Date (subject
to any delay caused by the administration of the estate of a deceased or
Bankrupt Working Partner) as set forth in the grant of the applicable Restricted
Partnership Unit, and such payment shall be subject to the following: the
applicable Working Partner shall not have violated his, her, or its Partner
Obligations (including engaging in any Competitive Activity) prior to the date
each such payment is due and the Partnership may condition the receipt of any
Restricted Partnership Unit Post-Termination Payment upon receipt of a
certification, in form and substance acceptable to the General Partner, that
such former Working Partner (or in the case of any Restricted Partnership Units
held by a corporate Working Partner, the majority owner of such Working Partner)
has not violated his, her or its Partner Obligations (including engaging in any
Competitive Activity) prior to the date such payment is due; provided, however,
that the Personal Representative of a deceased Working Partner shall not be
entitled to receive any payment pursuant to this Section 12.02(l) if the
deceased Working Partner violated his, her, or its Partner Obligations
(including engaging in a Competitive Activity) prior to his, her or its death.

(iii) Payments of the Restricted Partnership Unit Post-Termination Payment shall
not bear interest.

 

3



--------------------------------------------------------------------------------

(iv) The provisions of Sections 12.02(d)(ii), 12.02(d)(iii), 12.02(d)(iv),
12.02(d)(v) and 12.02(d)(vi) shall apply to Restricted Partnership Units with
such modifications as may be required (as determined by the General Partner) to
reflect the purpose of this Section 12.02(l).

(v) Each Working Partner holding Restricted Partnership Units acknowledges and
agrees that payments pursuant to this Section 12.02(l) represent a right to a
fixed payment and do not represent a payment with respect to any Partnership
asset of any nature.

(vi) Notwithstanding any other provision of this Agreement, in the event a
Founding/Working Partner is not allocated an amount of losses with respect to a
Restricted Partnership Unit where such losses are allocated generally to other
Units in the Partnership, the amounts payable with respect to and/or in
connection with such Unit pursuant to this Section 12.02(l) shall be reduced, in
the aggregate and in such proportion as the General Partner shall determine in
its sole and absolute discretion, by the amount of any such loss not so
allocated.

(vii) Notwithstanding any other provision in this Agreement, the obligation to
make any Restricted Partnership Unit Post-Termination Payment shall be cancelled
in the event the Partnership is dissolved without reconstitution after the date
such holder of Restricted Partnership Units becomes a Terminated Partner.”

D. The following Section 6.03 is hereby added to the Agreement:

“Minimum Distributions in Respect of Restricted Partnership Units.
Notwithstanding Section 6.01, in no event shall the amount distributed with
respect to each Restricted Partnership Unit be less than one-half of a cent
($0.005) with respect to each fiscal quarter (the “Minimum Distribution Amount”
or “MDA”). In the event that the amount distributable in respect of such
Restricted Partnership Unit pursuant to Section 6.01(a)(ii) is less than the MDA
for any fiscal quarter or consecutive fiscal quarters, or is negative, the
amount distributed to such Working Partner for the next applicable quarter or
future quarters during which such distributable amount exceeds the MDA shall be
reduced to the fullest extent possible (but not below the MDA for any such
quarter) by an amount equal to such shortfall, until the shortfall has been
reduced to zero (0), provided that, in the event there remains a cumulative
shortfall between the aggregate amount of shortfall and the amount by which
distributions pursuant to 6.01(a)(ii) have been reduced pursuant to this
section, with respect to Restricted Partnership Units at the time such person
becomes a Terminated Partner, the cumulative shortfall shall be applied to
reduce (but not below zero (0)) first the Adjusted Capital Account of any Units
held by the holder of such Units, then the Post-Termination Payment applicable
to any Units, and thereafter, any other payments in respect of any other Units
owed by the Partnership to such Terminated Partner. The General Partner in its
sole and absolute discretion shall determine the characterization for tax
purposes of any distribution to a Partner or Terminated Partner pursuant to this
Section 6.03 and the impact of such payment, if any, on amounts allocable to and
distributable to all Partners under this Agreement.”

E. The following is hereby added to the beginning of Section 5.04(a): “Except as
otherwise expressly provided in this Agreement,”

Section 4. Distributions In Respect of Restricted Partnership Units in the event
of Dissolution

Restricted Partnership Units shall not be entitled to distributions in the event
of dissolution of the Partnership. Accordingly, subsection (iv) of Section 9.03
of the Agreement is hereby replaced with the following:

“(iv) fourth, to the Partners (other than with respect to Restricted Partnership
Units) in proportion to their respective Percentage Interests (provided that for
purposes of this section, the number of Restricted Partnership Units shall not
be counted in the calculation of a Partner’s Percentage Interest).”

 

4



--------------------------------------------------------------------------------

Section 5. Other Amendments

The General Partner shall have the authority, without the consent of the other
Partners other than the Exchangeable Limited partners, to make such other
amendments to the Agreement as are necessary or appropriate to give effect to
the intent of the foregoing Amendment including, without limitation, to amend
the Table of Contents or to reflect the foregoing amendments in an Amended and
Restated Partnership Agreement (and to further amend and/or restate such Amended
and Restated Partnership Agreement to reflect the foregoing amendments to the
extent necessary or appropriate as determined by the General Partner.

 

BGC GP, LLC By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman and CEO CANTOR FITZGERALD, L.P., as
the Exchangeable Limited Partner By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman

[Signature Page to Second Amendment, effective as of August 3, 2009, to
Agreement of Limited Partnership of BGC Holdings, L.P., regarding RPUs]

 

5